DEBT on'a promissory note given by the plaintiffs in error to the defendants in error as follows: — “$432. Eight weeks from date, we will pay Mothershead and Foster four hundred and thirty-two dollars, and, if not paid when due, we will pay five dollars interest per week until paid. December 11th, 1832.”Held, on demurrer, that the assignment of the breach in the declaration, was sufficient to authorise a recovery not only of the principal debt, but also of the interest due on the note; a special averment of the non-payment of the interest, not being essential to a recovery of the interest.Held, also, that the promissory note in question, on default of payment when due, drew interest at the rate specified in the note from the time it became due, and not from the date of the note (1). Vide Tyler et al. v. Denson, ante, p. 347, and note (2).